Luke, J.
Upon the trial of a tax-collector for the offense of embezzlement, persons related within the ninth degree to a surety on his official bond are disqualified to serve as jurors, where an execution against him and his sureties has been issued by the county commissioners, and where the surety in question has paid his pro-rata part of the execution. See, in this connection, Temples v. Central of Ga. Ry. Co., 15 Ga. App. 115 (82 S. E. 777), and the numerous authorities there cited.
Under this ruling the denial by the court of the defendant’s right to challenge, for cause, three of the jurors put upon him, was error requiring the grant of a new trial. The other grounds of the motion for a new trial are not passed upon.

Judgment reversed.


Broyles, C. J., and Bloodworth, J., concur.